Appeal (1) from so much of a judgment entered after trial as enjoined appellants from, inter alla, picketing respondent’s place of business, (2) from the findings of fact and conclusions of law set forth in the decision, and (3) from an order denying appellants’ motion to dismiss the complaint. Respondent brought this action on the ground that the picketing by appellants was for the unlawful labor objective of compelling respondent to sign a contract with appellant union as the representative of respondent’s employees when said union concededly did not represent a majority of such employees. Judgment insofar as appealed from and order unanimously affirmed, with one bill of costs. No opinion. Appeal from findings of fact and conclusions of law dismissed, without costs. No appeal lies therefrom. Present — Nolan, P. J., Beldock, Ughetta and Kleinfeld, JJ. [14 Misc 2d 46.]